DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file previsions of the AIA .
This notice of allowance is in response to applicant’s amendments filed on 01/25/2022
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claim 1-6, 8-9, 11 and 13-16 are amended. No claim is added. Claim 10, 12 and 17-19 are cancelled. Claim 1-9, 11, 13-16 are pending.



ALLOWABLE SUBJECT MATTER
Claims 1-9, 11, 13-16 are allowed in light of applicant’s amendments and prior art(s) of record. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Following is an examiner’s statement of reasons for the allowance:
Independent claim 1 recites, inter-alia, “wherein the unique blockchain includes on an unfinalized block a user-defined schema that includes a user-defined script for a smart contract execution and a user-defined profile that includes a result of the smart contract execution, and a first transaction signature generated based on the user-defined schema; the second processor of the one second node is configured to verify the first transaction signature and if verification of the first transaction signature is successful, to send a transaction request to the first node; the first processor of the first node or the second processor of the one second node is configured to execute an authentication process on a basis of feature data, the first processor of the first node is configured to execute a transaction process based on the user-defined profile and the user-defined script included in the user-defined schema and to change the user-defined schema based on the result of the transaction process; the first processor of the first node is configured to hash the unfinalized block and generate a new unfinalized block to generate a new first transaction signature based on the private key and the user-defined schema and to add the new first transaction signature to the new unfinalized block in the unique blockchain associated with the first node; and the first processor of the first node is configured to change the user-defined script and to generate another new first transaction signature, the second processor of the one second node is configured to verify the another new first transaction signature and to add the another new first transaction signature to the new unfinalized block”. Although Himeno et al. (US20200320405) teaches a user-defined schema that includes a user-defined script for a smart contract execution and a user-defined profile that includes a result of the smart contract execution, and a first transaction signature generated based on the user-defined schema (Claim 2); Dudar et al. (US20190378127) teaches generating multiple signatures with multiple devices on an interim block (Fig. 8) and verify signed block (Fig. 6);  Biernat et al. (US20190340269) teaches execute a transaction process based on the user-defined profile and the user-defined script included in the user-defined schema (Para. 0060) and to change the user-defined schema based on the result of the transaction process (Para. 0071 and 0154); Lu et al. (US20190347653) teaches changing the user-defined script and to generate another new first transaction signature (Para. 0055, 0052). none of the prior arts of on the record, either taken by itself or in any combination, would anticipate or made obvious the above limitation combined with other limitations recited in claim 1 at or before the time it was filed.
Examiner performed updated search and did not find any related prior art. Therefore the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made 
Independent claim 16 although is different, further recites similar limitations to those found in claim 1. Therefore, claim 16 is considered to be allowable for the same reason as discussed above.
Dependent claims 2-9, 11 and 13-15 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
Prior arts made of record, not relied upon: See PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, to Taghi T. Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                           /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438